    Case: 1:20-cv-00199-PLC Doc. #: 18 Filed: 06/02/21 Page: 1 of 2 PageID #: 849




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

JILL WORLEY,                                     )
                                                 )
             Plaintiff,                          )
                                                 )
       vs.                                       ) Case No. 1:20-CV-199 PLC
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security,                 )
                                                 )
             Defendant.                          )

                               MEMORANDUM AND ORDER


        This case is before the Court on Defendant Andrew Saul’s motion to reverse the decision

of the administrative law judge (ALJ) and remand the case to Defendant pursuant to sentence four

of section 205(g), 42 U.S.C. § 405(g). [ECF No. 17] Plaintiff Jill Worley has not responded.1

         On September 18, 2020, Plaintiff filed a complaint seeking review of Defendant’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

[ECF No. 1] Defendant filed his answer and transcript of the administrative proceedings on May

10, 2020. [ECF Nos. 15 & 16]

        Two days later, Defendant filed the instant motion to reverse and remand the case for

further action under 42 U.S.C. § 405(g), which permits the Court to “enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g). Defendant states that, “[o]n remand, the agency will reevaluate the medical opinion




1
 The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge
pursuant to 28 U.S.C. 636(c)(1). (ECF No. 8).
 Case: 1:20-cv-00199-PLC Doc. #: 18 Filed: 06/02/21 Page: 2 of 2 PageID #: 850




evidence in accordance with 20 C.F.R. § 404.1520c, take further action to complete the

administrative record, and issue a new decision.”

        Based on the record, the Court grants Defendant’s unopposed motion to reverse and

remand this matter to Defendant for further proceedings pursuant to sentence four of 42 U.S.C. §

405(g). Accordingly,

        IT IS HEREBY ORDERED that Defendant’s unopposed motion to reverse and remand

[ECF No. 17] is GRANTED.

        A separate judgment in accordance with this Memorandum and Order is entered this same

date.




                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE


Dated this 2nd day of June, 2021
